Silva, J.
This is a petition to establish a report which was submitted by the defendant. The trial justice dismissed the report on the plaintiffs’ motion, but did not assign any reason for the dismissal. The record indicates that there were no requests for rulings filed by the defendant and that the report was dismissed because the defendant failed to preserve any issues of law for appellate review.
Rule 64(b) of the Dist./Mun. Cts. R. Civ. P. sets forth the proper procedures for raising and presenting a question of law, namely, by filing requests for rulings of law at trial. Murphy v. Hamed et al., 1985 Mass. App. Div. 30 (1985).
The procedure for appellate review in instances where reports are dismissed is governed by Dist./Mun. Cts. R. Civ. P., Rule 64 (c) (6) which states “.. . an aggrieved party who desires to raise the question of the correctness of the said order of dismissal may file a request for report and draft report on said dismissal and proceed as provided in these rules.”
Establishment of reports is governed by Rule 64 (e) of Dist./Mun. Cts. R. Civ. P. and applies only where reports are disallowed.
Petition to Establish Report denied.